Citation Nr: 0509924	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-02 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, including spondylosis with multilevel 
osteoarthritis and discogenic disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran's active military service extended from June 1963 
to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

The veteran gave sworn testimony to the undersigned Veterans 
Law Judge at a hearing, at the RO, in October 2003.

In May 2004, the Board remanded this case to the VARO for 
additional development of the evidence.  That development 
having been completed the case was forwarded to the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  An identifiable chronic cervical spine disability, 
however diagnosed, including spondylosis with multilevel 
osteoarthritis and discogenic disease was not shown in active 
service or first manifested until many years following 
separation from active duty.  

2.  The probative, competent medical evidence establishes 
that the veteran does not have a chronic cervical spine 
disability, however diagnosed, including spondylosis with 
multilevel osteoarthritis and discogenic disease, that is 
linked to active service, on any basis. 


CONCLUSION OF LAW

A chronic cervical spine disability, variously diagnosed, 
including spondylosis with multilevel osteoarthritis and 
discogenic disease was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred in service.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
113, 1137,  5107 (West. 2002);  38 C.F.R.  § 3.303(b)(d), 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records and physical 
examination report in July 1967 are silent for any complaint, 
finding or diagnosis of a cervical spine disability, however 
diagnosed.  Clinical evaluations of the cervical spine in 
service and on examination in July 1967, for separation from 
active duty, were normal.  The veteran is service-connected 
for the postoperative residuals of degenerative disc disease 
of the lumbar spine with radiculopathy as the result of 
injury during a parachute jump in service.  Also, service-
connection has been established for migraine headaches 
essentially due to head injuries associated with boxing in 
service.

Initial postservice VA general medical and special orthopedic 
examination reports in July 1969 were silent for any 
underlying identifiable cervical spine disability.

In 1975 the veteran was seen on several occasions for 
complaints of low back pain.  There was no mention of any 
complaint, finding or diagnosis of a cervical spine problem.  

The remaining postservice medical evidence dating through 
approximately mid 1998, are silent for any findings 
diagnostic of a cervical spine disability.  The medical 
evidence primarily referred to the veteran's low back 
disability.

A May 1998 private examination report from V.T., M.D., a 
specialist in internal medicine shows the veteran's cervical 
spine was considered normal on objective demonstration.  

In a December 1998 statement, L.J., M.D., a specialist in 
adult neurology, noted that the veteran was developing 
problems in the cervical spine diagnosed as cervical 
spondylosis with multilevel osteoarthitis and discogenic 
disease.

In a May 1999 statement, L.J., M.D., noted having a detailed 
discussion with the veteran in regard to concerns of whether 
the veteran's cervical spine disability, variously diagnosed, 
is related to service.  The private medical specialist 
essentially noted that based on history the veteran was in 
the service from 1963 to 1967.  He was involved in very 
vigorous activities which involved frequent bending, 
stooping, pulling, pushing, etc.  There were expected typical 
service actions.  Dr. L.J., opined that the veteran's 
disability of the cervical spine resulted from the injury 
during active service.

In statements dated in December 1999 and April 2002, Dr. 
L.J., continued to relate the veteran's cervical spine 
disability to injury in service essentially based on the 
veteran's reported history.

In October 2003, the veteran attended a hearing at the VARO 
before the undersigned Veterans Law Judge of the Board.  The 
hearing transcript is on file.  The veteran noted injuring 
his cervical spine in a parachute jump landing sometime in 
1964 or 1965.  He noted having persistent cervical spine 
symptoms from that time to the present.  

A July 2004 special VA orthopedic examination report 
undertaken by a specialist in orthopedic surgery shows that 
in addition to examining the veteran, the medical specialist 
reviewed the veteran's claims file, including the veteran's 
service medical records and private medical statements from 
Dr. Dr. L.J.  

In a detailed and comprehensive examination report the 
orthopedic surgeon noted that the veteran's current cervical 
spine disability was diagnosed as cervical degenerative 
disease.  It was noted that the veteran had been determined 
to be service-connected for migraine headaches and low back 
disability with pain.  These were clearly documented in the 
service medical records.  The veteran is noted to have 
developed symptoms in the neck associated with degenerative 
disease.  However, a thorough review of the claims file 
reveals no specific mention of any cervical spine problems in 
the service records, nor postservice medical records until 
the last few years.  His evaluation revealed only some mild 
degenerative disc disease in the cervical spine region, 
nothing very traumatic.  It was noted that X-ray studies 
failed to show evidence of prior cervical spine trauma.  

The VA orthopedic surgeon opined that based on a 
comprehensive review of the claims file and examination 
findings that there is not sufficient data to support a claim 
of service connection for a cervical spine disability.  It 
was noted that cervical degenerative disease is a common 
condition of aging and the pathology demonstrated in the 
veteran's case was compatible with the aging process as there 
is no medical support to indicate the presence of a cervical 
spine disability until the late 1990's.  Therefore, the 
veteran's cervical spine disability was not as least as 
likely to be related to any specific injury in service.  


Criteria 

Service connection may be granted for disability resulting 
from disease or injury  incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

If the disorder is arthritis, service connection may be 
granted if manifested to a compensable degree within one year 
following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2004).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).







Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see  Public Law No. 108-183, § 701, 117 Stat. 2651, 
2670-71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, 
No. 01-944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 
27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-
2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA, the Secretary must provide 
notice . . . that informs the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  Furthermore . . . , in what 
can be considered a fourth element of the requisite notice, 
VA must  "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g) 
. . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements, the Board must ensure that 
complying notice is provided unless the Board makes findings 
regarding the completeness of the record or as to other facts 
that would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2003 letter, the RO formally notified the veteran 
of the VCAA of 2000 with respect to the issue of entitlement 
to service connection for a cervical spine disability on 
appeal.  Quartuccio v. Principi , 16 Vet. App. 183 (2002).  
Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Id.  He was essentially notified to submit all relevant 
evidence in his possession in support of his claim.  

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

The Board recognizes that the initial RO decision in March 
1999 was made prior to November 9, 2000, the date the VCAA 
was enacted.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Complete compliance of VCAA notice to the 
appellant was given after the initial RO adjudication of the 
claim in March 1999.  The content of the notice fully 
complied with the requirements of 38 U. S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Complete 
compliance with VCAA notice requirements was given by the RO 
prior to transfer of this case to the Board.

The VCAA only requires that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, supra .  Here, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, the VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim on appeal, no 
further assistance is required to comply with the duty to 
assist as mandated under the VCAA of 2000. 


Service Connection for a Cervical Spine Disability

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein).  The pertinent evidence includes an 
opinion from a VA orthopedic surgeon in July 2004, based on 
his review of the veteran's claims file and examination 
findings.  

The veteran contends that he has cervical spondylosis with 
multilevel osteoarthritis and discogenic disease as a result 
of a neck injury incurred during a parachute jump landing in 
service.  

The Board notes that the veteran's service medical records 
and physical examination report in July 1967 are silent for 
any complaint, finding or diagnosis of a cervical spine 
disability, however diagnosed.  Clinical evaluations of the 
cervical spine in service and on examination in July 1967, 
for separation from active duty, were normal.  Postservice VA 
general medical and orthopedic examination reports in July 
1969 were silent for any cervical spine problems.  The Board 
notes that in 1975 the veteran was seen on several occasions 
for low back disability but without mention of any cervical 
spine symptoms.  In fact, the postservice medical evidence 
dating through approximately mid 1998 is silent for mention 
of cervical spine disability.  A May 1998 private medical 
report essentially showed a normal cervical spine on 
objective demonstration.  The first evidence of cervical 
spine disability, variously diagnosed dates from 
approximately December 1998, more than 30 years following 
separation from active duty.   

Importantly, the Board notes that the pertinent evidence 
includes a private medical opinion in support of the 
veteran's claim.  However, the private examiner appears to 
have based his opinion on the veteran's claimed history and 
without benefit of review of the claims file including the 
service medical records.  

Significantly, an opinion from a VA orthopedic surgeon July 
2004, was based on his review of the veteran's claims file 
and recent examination findings.  

The CAVC has held that the Board may favor one opinion over 
another, providing that it give adequate reasons or bases for 
doing so.  Kessel v. West, 13 Vet. App. 9, 21 (1999); Evans 
v. West 12 Vet. App. 9, 30 (1998); Boggs v. West, 11 Vet. 
App. 334, 344 (1998).

Also, the CAVC has held that the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and a medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

With respect to the medical records or opinions on file 
referring to a history of the onset of a back disability in 
service, the Board is not bound to accept medical opinions 
that are based on history supplied by the veteran, where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

In weighing the respective medical opinions, the VA 
examiner's opinion displays a greater degree of certainty and 
reflects a full review of all evidence of record.  In 
contrast, the veteran's private doctor is not shown to have 
reviewed the veteran's claims file including the service 
medical records available at the time he rendered his 
opinion. 

The VA medical specialist noted that the veteran's current 
cervical spine disability was diagnosed as cervical 
degenerative disease.  It was noted that the medical record 
showed that the veteran was recently noted to have developed 
symptoms in the neck associated with degenerative disease.  
The medical specialist pointed out that a thorough review of 
the claims file revealed no specific mention of any cervical 
spine problems in the service records, nor in the postservice 
medical records until the last few years.  The veteran's 
evaluation revealed only some mild degenerative disc disease 
in the cervical spine region, nothing very traumatic.  It was 
noted that X-ray studies failed to show evidence of prior 
cervical spine trauma.  

The VA orthopedic surgeon opined that, based on a 
comprehensive review of the claims file and examination 
findings, there is not sufficient data to support a claim of 
service connection for a cervical spine disability.  It was 
noted that cervical degenerative disease is a common 
condition of aging and the pathology demonstrated in the 
veteran's case was compatible with the aging process as there 
is no medical support to indicate the presence of a cervical 
spine disability until the late 1990's.  Therefore, the 
veteran's cervical spine disability was not as least as 
likely to be related to any specific injury in service.  

Additionally, the Board notes that even assuming the veteran 
injured his cervical spine in service without conceding such 
event, that the record is without objectively supported 
continuity of back symptomatology for many years following 
service separation.  See Voerth v. West, 13 Vet. App. 117 
(1999); McManaway v. West, 13 Vet. App. 60 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

Importantly, the Board points out that equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  The probative and relevant evidence of record forms a 
medical consensus that an identifiable chronic cervical spine 
disability, however diagnosed, was not shown in active 
service or first manifested until many years following 
separation from active duty.  In this regard, the Board 
reiterates that the veteran has not submitted any 
contradictory medical opinion based on a review of the 
pertinent medical record.  

The Board further acknowledges the statements and testimony 
offered by the veteran.  However, as laypersons, lacking in 
medical training and expertise, such individual is not 
competent to address issues requiring an expert medical 
opinion, to include medical diagnoses or opinions as to 
medical etiology.  See generally Moray v. Brown, 5Vet. App. 
211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a cervical spine disability, 
however diagnosed, including spondylosis with multilevel 
osteoarthritis and discogenic disease is not warranted, since 
there is no competent and probative evidence of a 
relationship between the current chronic cervical spine 
disability as first manifested many years postservice and 
active service, on any basis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is not applicable where, as here, the 
preponderance of the evidence of record is against the 
veteran's claim for service connection for a cervical spine 
disability variously diagnosed, including spondylosis with 
multilevel osteoarthritis and discogenic disease.  The claim 
is therefore denied. 


ORDER

Entitlement to a cervical spine disability, variously 
diagnosed, including spondylosis with multilevel 
osteoarthritis and discogenic disease is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


